Fearer, J. On June 17, 1958, Continental Oil Company, A Corporation, claimant, filed a complaint in this Court for an award of $176.36 for sales of merchandise during the period from April 18, 1957 to June 26, 1957, which merchandise was delivered to the Division of Highways, Department of Public Works and Buildings, State of Illinois. Quantities and prices of such gasoline, motor lubricating oil, and other articles and services, so sold and purchased, and the respective dates of purchases are set forth in the exhibit attached to the complaint and made a part thereof by reference. It is alleged that the claim in the amount of $176.36 was presented to the Division of Highways, Department of Public Works and Buildings, on or about December 6, 1957. Said claim was supported by schedules Nos. 1088 in the amount of $142.67, and 1089 in the amount of $33.69, each of said schedules having the original invoices attached. A copy of said schedule No. 1088, together with the original invoices, was attached thereto, marked exhibit A and made a part of said complaint. A copy of schedule No. 1089, together with the original invoices, was attached to the complaint, and marked exhibit B; and, a copy of the recapitulation, marked exhibit C, was attached to the complaint and made a part thereof. Claimant attached as exhibit D, which was also made a part of the complaint by reference, a letter, dated December 16, 1957, from V. L. G-lover, Engineer of Administrative Services, Division of Highways of the State of Illinois, wherein it is set forth that the Division was unable to pay the claim because of the lapse of the biennial appropriation on September 30, 1957. It is further set forth in said exhibit that the Division of Highways recognizes that the invoices attached to the complaint covered purchases made by respondent and the Division of Highways. This is a case where the reason for non-payment was that the appropriation had lapsed before the bills were presented. There is no question but what the goods were delivered and were satisfactory. It was recognized by respondent, through the Division of Highways, that said claim should be paid. It is, therefore, the order of this Court that an award be made to claimant, Continental Oil Company, A Corporation, in the amount of $176.36.